IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


GREGORY G. SKOTNICKI,                        : No. 650 MAL 2016
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
             v.                              :
                                             :
                                             :
INSURANCE DEPARTMENT,                        :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2017, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as framed by Petitioner, is:


      Whether the Commonwealth Court erred in its conclusion that the Department is
      not bound by the May 28, 2014 Department Investigative Report Order directing
      [Phoenix] to continue Petitioner’s coverage without a lapse in coverage?